DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 3/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10, 992,973 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on 7/20/2022.

The application has been amended as follows: 
Claim 1. A system, comprising: 
one or more processors configured to: 
allocate each of a plurality of first instructions from an instruction queue to a corresponding first worker of a plurality of first workers based on an instruction type and a priority level, wherein each of the plurality of first workers reads a first manifest data, which is non-ingested metadata, of at least one of a plurality of live input streams or a second manifest data of a plurality of pre-encoded media assets from locations of corresponding input manifests;
allocate a second instruction from a plurality of second instructions to a second worker from a plurality of second workers, wherein the second worker inserts a next manifest segment to a disparate live output stream manifest upon reading a manifest metadata ingested into a manifest metadata storage system, and wherein the ingested manifest metadata comprises a first manifest metadata and a second manifest metadata; [[and]]
generate a plurality of disparate live media output stream manifests for each of a plurality of channels based on the disparate live output stream manifest[[.]], and
generate, in accordance with the generated plurality of disparate live media output stream manifests, a plurality of disparate live media output streams for each of the plurality of channels.
Claim 27. A system, comprising: 
one or more processors configured to: 
issue a publish instruction to an instruction queue, wherein the publish instruction comprises at least a state of publication data that includes a disparate live output stream manifest and information associated with an ingested manifest metadata; 
allocate the publish instruction to a publishing worker, wherein the publishing worker inserts a next manifest segment to the disparate live output stream manifest based on the ingested manifest metadata; [[and]] 
generate a plurality of disparate live media output stream manifests for each channel based on the disparate live output stream manifest[[.]], and
generate, in accordance with the generated plurality of disparate live media output stream manifests, a plurality of disparate live media output streams for each of the plurality of channels.
Claim 28. A method, comprising: 
allocating, by a processor, each of a plurality of first instructions from an instruction queue to a corresponding first worker of a plurality of first workers based on an instruction type and a priority level, wherein each of the plurality of first workers reads a first manifest data, which is non-ingested metadata, of at least one of a plurality of live input streams or a second manifest data of a plurality of pre-encoded media assets from locations of corresponding input manifests; 
allocating, by the processor, a second instruction from a plurality of second instructions to a second worker from a plurality of second workers, Page 12 of 19Application No. 17/147,887 Reply to Notice of Allowance of April 19, 2022wherein the second worker inserts a next manifest segment to a disparate live output stream manifest upon reading a manifest metadata ingested into a manifest metadata storage system, and wherein the ingested manifest metadata comprises a first manifest metadata and a second manifest metadata; [[and]] 
generating, by the processor, a plurality of disparate live media output stream manifests for each of a plurality of channels based on the disparate live output stream manifest[[.]], and
generating, by the processor, in accordance with the generated plurality of disparate live media output stream manifests, a plurality of disparate live media output streams for each of the plurality of channels.
Claim 39. A method, comprising: 
issuing, by a processor, a publish instruction to an instruction queue, wherein the publish instruction comprises at least a state of publish data that includes a disparate live output stream manifest and information associated with an ingested manifest metadata; 
allocating, by the processor, the publish instruction to a publishing worker, wherein the publishing worker inserts a next manifest segment to the disparate live output stream manifest upon reading the next manifest segment to be published for each bitrate variant from the ingested manifest metadata; [[and]] 
generating, by the processor, a plurality of disparate live media output stream manifests for each channel based on the disparate live output stream Page 16 of 19Application No. 17/147,887 Reply to Notice of Allowance of April 19, 2022 manifest[[.]], and
generating, by the processor, in accordance with the generated plurality of disparate live media output stream manifests, a plurality of disparate live media output streams for each of the plurality of channels.
Claim 40. A non-transitory computer-readable medium having stored thereon, computer implemented instruction that when executed by a processor in a computer, causes the computer to execute operations, the operations comprising: 
allocating each of a plurality of first instructions from an instruction queue to a corresponding first worker of a plurality of first workers based on an instruction type and a priority level, wherein each of the plurality of first workers reads a first manifest data, which is non-ingested metadata, of at least one of a plurality of live input streams or a second manifest data of a plurality of pre-encoded media assets from locations of corresponding input manifests;
allocating a second instruction from a plurality of second instructions to a second worker from a plurality of second workers, wherein the second worker inserts a next manifest segment to a disparate live output stream manifest upon reading a manifest metadata ingested into a manifest metadata storage system, wherein the ingested manifest metadata comprises a first manifest metadata and a second manifest metadata; [[and]] 
generating a plurality of disparate live media output stream manifests for each of a plurality of channels based on the disparate live output stream manifest[[.]], and
generating, in accordance with the generated plurality of disparate live media output stream manifests, a plurality of disparate live media output streams for each of the plurality of channels.

Allowable Subject Matter

Claims 1-40 are allowed.
The following is the examiner’s statement of reasons for allowance: claims 1-40 are allowed because the prior art fails to specifically disclose or suggest the elements performing/steps of/to “allocate each of a plurality of first instructions from an instruction queue to a corresponding first worker of a plurality of first workers based on an instruction type and a priority level, wherein each of the plurality of first workers reads a first manifest data, which is non-ingested metadata, of at least one of a plurality of live input streams or a second manifest data of a plurality of pre-encoded media assets from locations of corresponding input manifests; allocate a second instruction from a plurality of second instructions to a second worker from a plurality of second workers, wherein the second worker inserts a next manifest segment to a disparate live output stream manifest upon reading a manifest metadata ingested into a manifest metadata storage system, and wherein the ingested manifest metadata comprises a first manifest metadata and a second manifest metadata;  Reply to Office Action of December 22, 2021 generate a plurality of disparate live media output stream manifests for each of a plurality of channels based on the disparate live output stream manifest; and
generate, in accordance with the generated plurality of disparate live media output stream manifests, a plurality of disparate live media output streams for each of the plurality of channels”, and similar limitations as recited by the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421